DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 2/1/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because several of the US references are cited with publication dates and/or inventors which do not match the document number provided.  It has been placed in the application file, but not all of the information referred to therein has been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claim 3 is objected to because of the following informalities:  The application contains two claims identified as claim 3.   Appropriate correction is required.  It is suggested that both be canceled and be presented as new claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, respectively, of U.S. Patent No. 10,914,835. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims clearly anticipate claims 1-7, as the patented device clearly carries out the claimed process during normal operation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The method of claim 1 begins by “scanning the object by a device” and then specifies structure of the device (antenna array, antenna measurement unit which is configured to receive signals, processor).  The subsequent step requires  “arranging the received signals…”, however there is nothing actually requiring that the “scanning” step in fact includes reception of signals. There is insufficient antecedent basis for this limitation in the claim and the claim is indefinite.  Note that it is also unclear if the arranging[Wingdings font/0xE0]displaying steps are to be performed by “the device”, e.g. “the processor for analyzing”; are these intended to define “analysis” performed by the processor, or are they separate?   
It is suggested that the steps be presented as tasks performed by the associated components of the “device”.  For example, the claim may be directed to “A method of imaging the inner structure of an object by a scanning device, the method comprising: transmitting, by a measurement unit, signals to an antenna array; receiving, by the measurement unit, reflected signals from the object via the antenna array; performing, by a processor of the scanning device, the steps of: ” (etc.).  

Claim 3 (the first instance) recites the limitation "measuring the signals" in line 2.  It is ambiguous as to what “the signals” refer to.  Are these “the received signals” or rather is this “measuring” intended to equate to an act of receiving transmitted signals?  If the latter, the claim requires “further comprising” measuring the signals, indicating this is a step in addition to the “scanning” of claim 1.  Is this intended to require an additional step, or is “measuring” in fact a part of the scanning process? The same applies to the second instance of claim 3 and claims 4-6.  Are these in fact “further” steps or should 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Piekniewski provides one example of the use of a clustering algorithm to determine colors that may correspond to an imaged object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, Fri 8:30 AM-5 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MATTHEW M BARKER/Primary Examiner, Art Unit 3646